EXHIBIT 10.1

 

SECOND AMENDMENT

TO

ADVISORY MANAGEMENT AGREEMENT

 

This SECOND AMENDMENT TO THE FIFTH AMENDED AND RESTATED ADVISORY MANAGEMENT
AGREEMENT (the “Amendment”) is made and entered into as of this 14th day of May,
2009 by and between BEHRINGER HARVARD REIT I, INC., a Maryland corporation (the
“Company”), and BEHRINGER ADVISORS, LLC, a Texas limited liability company (the
“Advisor”).

 

WHEREAS, the Company and the Advisor previously entered into that certain Fifth
Amended and Restated Advisory Management Agreement dated December 29, 2006, as
amended by the First Amendment to the Fifth Amended and Restated Advisory
Management Agreement dated June 25, 2008 (the “Agreement”).

 

WHEREAS, the Company and the Advisor desire to amend the Agreement to permit the
parties to audit the records, books and accounts of the other party, as related
to any fees and reimbursements paid to the Advisor.

 

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound hereby, do hereby agree, as
follows:

 

1.                                       Defined Terms. Any term used herein
that is not otherwise defined herein shall have the meaning ascribed to such
term as provided in the Agreement.

 

2.                                       Amendment to Article III.  Article III
of the Agreement is hereby amended by adding Section 3.05, as follows:

 

3.05                           Audit of Advisor Payments.  It is the intention
of the parties hereto to conform strictly to the applicable provisions hereof as
to fees, reimbursements and any other amounts (the “Advisor Payments”) to be
paid to the Advisor hereunder.  However, at any time, either party shall have
the right, upon reasonable written notice, to engage a separate audit, on a
confidential basis, of its own and the other party’s records, books and accounts
in respect of Advisor Payments to ascertain whether the Advisor Payments were
properly determined and paid.  An audit may be engaged only once in any 12-month
period regardless of which party engages the audit.  Any such audit shall be
conducted by an independent certified public accounting firm of recognized
national standing designated by the party requesting the audit (the “Requesting
Party”), other than the then current auditor of its or any of its Affiliates’
financial statements, and shall be conducted during regular business hours and
in such a manner so as not to interfere with the Company’s or the Advisor’s
regular business activities.  The Requesting Party shall bear the costs of the
audit unless the audit conclusively reveals an underpayment or overpayment of
Advisor Payments adverse to the Requesting Party in an amount greater than 10%
of the total amount of Advisor Payments owed for the period being inspected, in
which case the other party shall bear the costs of the audit.  Any auditor who
is engaged to perform an audit shall not be compensated on a contingent basis or
any other

 

--------------------------------------------------------------------------------


 

basis that would tend to give the auditor an interest in the outcome of the
audit, and the auditor shall perform its audit on an impartial basis and certify
in writing as such.  If the audit conclusively reveals an overpayment or
underpayment of Advisor Payments, the Company or the Advisor shall promptly pay
to the other party the amount of the overpayment or underpayment, as the case
may be, without interest; provided, however, that in the event that the audit
conclusively reveals an overpayment of Advisor Payments and the Advisor has at
any time previously waived or forgiven in writing any Advisor Payments that it
would otherwise have been entitled to hereunder, the Company shall credit
against the overpayment any amounts previously waived or forgiven, without
interest, and the Advisor shall not be obligated to repay the Company to the
extent that the overpayments do not exceed the aggregate of the waived or
forgiven amounts not already so credited.  Any underpayment or overpayment under
this Agreement shall not be a breach of this Agreement unless and until an audit
performed in accordance with this Section 3.05 is completed and the party who
may be obligated to make a payment hereunder as a result of such audit shall
have failed to promptly make any required payment.

 

3.                                       Continuing Effect.  Except as otherwise
set forth in this Amendment, the terms of the Agreement shall continue in full
force and effect and shall not be deemed to have otherwise been amended,
modified, revised or altered.

 

4.                                       Counterparts.  The parties agree that
this Amendment has been or may be executed in several counterparts, each of
which shall be deemed an original, and all counterparts shall together
constitute one and the same instrument.

 

[The remainder of this page intentionally blank]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the date first written above.

 

 

BEHRINGER HARVARD REIT I, INC.

 

 

 

 

By:

/s/ Thomas F. August

 

Name:

Thomas F. August

 

Its:

Chief Executive Officer

 

 

 

 

 

 

 

BEHRINGER ADVISORS, LLC

 

 

 

 

By:  Harvard Property Trust, LLC,

 

its Manager

 

 

 

 

 

 

 

By:

/s/ Gerald J. Reihsen, III

 

 

Gerald J. Reihsen, III

 

 

Executive Vice President —

 

 

Corporate Development & Legal

 

3

--------------------------------------------------------------------------------